Campbell, J.
Eeplevin was brought against defendant for a colt belonging to the infant plaintiff. It appears by the special finding that the colt belonged to the boy, and was included in a bill of sale signed by him *699with his father and mother, made to defendant, without consideration, and with no intention of passing title. The purpose of the parties was to keep it from being seized by the father’s creditors. There could be no fraud in preventing creditors from seizing what they had no-right to seize. But this infant could not be bound by a transfer of his property which could not possibly be for his benefit, and still less by a formality which no one supposed was meant to divest his title. Such a transfer is not presumed to be binding for any purpose, and an action lies' at once to resume the property from the unauthorized holder, and it is properly brought in the infant’s name by his next friend. There is nothing in the finding to invalidate the proceeding as brought, and the objections urged on the argument are of no account.
It may be remarked that the printed record ■ shows neither exceptions nor assignments of error. If none was filed, there is nothing to review. But we see no error which could have been relied on.
The judgment must be affirmed, with costs.
The other Justices concurred.